DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims interpretation under 35 USC 112(f)
Amended claim 1 contains a claimed “diagnosis unit”, and therefore still invokes 112(f).

Claims rejected under 35 USC 112(b)
The 35 USC 112(b) rejection has been withdrawn in light of applicant’s clarifying amendment.

Claims rejected under 35 USC 101
Applicants argue the diagnosis of a repair or reinforcement performed on a structure was effective is a practical application of the identified abstract idea, however the examiner respectfully disagrees.  The claimed diagnosis has been identified by the examiner as part of the abstract ideas (as seen below in the 101 rejection).  The identified abstract idea itself can not be what makes the claim patent eligible.  
Further, the claim is directed towards an apparatus.  The apparatus is defined as a processor and memory configured to perform the identified abstract ideas.  Therefore, the processor and memory are merely tools performing the identified abstract ideas and do not provide significantly more or implement the abstract idea into a practical application.  Further, 
    
Claims rejected under 35 USC 102 and 103
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicants merely state neither Mori nor Salawu provide any description as to the number of times the reference natural shape was generated when the vibration was applied or a rate of occurrences of a reference natural vibration without providing any specifics as to how the examiner’s interpretation is incorrect.
Mori et al. teaches in Fig. 1 calculating a rate of occurrence, i.e. a calculated vibration mode response [0042].  The mode of response is, in itself, a rate of occurrence, as the mode of response is a pattern of vibration that has several points with different amplitudes of deflection.  The rate of response is considered by the examiner as the response of the structure.  The combination as a whole, takes initial responses and compares them to subsequent responses to determine the deterioration of a structure over time.  This comparison is based on a number of times the vibration was applied, via a striking means 2 and the the rate of occurrence, vibrational mode of response, at the 3 positions MC, MS, and QC as seen in Fig. 3.  
Therefore, based on the provided interpretation of the applied references and applicants mere allegations without any specifics as to how the prior fails to teach the claimed invention, the examiner is not persuaded.
Election/Restrictions
Newly submitted claims 16 and 17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I, claims 1, 3-6, 8-11, 13-15,
Group II, claim 16; and
Group III, claim 17. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  there are no generic claims.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a processor, memory, and the instructions of acquiring, calculating, and diagnosing, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mori et al. (JP 2015183362A) and Salawu et al. (Bridge Assessment Using Forced-Vibration Testing).  The shared technical features of the processor and memory configured to perform the instructions of acquiring, calculating and diagnosing are taught in the identified prior art, thereby demonstrating a lack in novelty.  The variation of Group II and III and the use of either another structure similar to the structure or using an initial rate of occurrence at time of completion of the structure require a restriction between the groups, as these identified species are described in the specification as modification to species I.
Since applicant has received an action on the merits for the originally presented invention, Group I, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16 and 17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a diagnosis unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Claims 1, 6, and 7 recite(s) generate, using the vibration information, natural vibration mode information indicating a natural vibration mode shape, calculate a rate of occurrence of a normal natural vibration mode shape based on the number of times vibration was applied to the structure and the number of times the normal natural vibration mode shape was generated when the vibration was applied; and diagnose whether or not repair and reinforcement performed on the structure were effective based on the rate of occurrence and a reference value, wherein the rate of occurrence as calculated in advance before the repair and reinforcement were performed on the structure is used as the reference value, and whether or not the repair and reinforcement 
	Claims 3, 8 and 13 further defines the identified abstract ideas without providing significantly more or implementing the abstract idea into a practical application.

Claims 4, 5, 9, 10, 14 and 15 further defines the structure, merely linking the abstract ideas to a field of use, without providing significantly more or implementing the abstract idea to a technology.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (JP 2015183362A) in view of Salawu et al. (Bridge Assessment Using Forced-Vibration Testing).

With respect claim 1, Mori et al. teaches in Fig. 1 a diagnosis apparatus comprising: a processor (as part of 20, Fig. 1 for processing data and calculating results); and a memory storing instructions (as taught by 20, Fig. 1, for storing the instructions executed by 20) executable by the processor (Fig. 1) to: acquire vibration information (i.e. vibration signals) indicating vibration produced in a structure (i.e. a bridge, Fig. 1) from a plurality of sensors (two sensors 11, [0019]) provided to the structure (bridge), and generate, using the vibration information (as sensed via sensors 11), natural vibration mode information indicating a natural vibration mode shape [0026]; calculate a rate of occurrence (i.e. calculated vibration mode responses [0042]) of a reference natural vibration mode shape (i.e. an initial response at a predetermined time used as 
Mori et al. remains silent regarding wherein the rate of occurrence as calculated in advance before the repair and reinforcement were performed on the structure as the reference value, and whether or not the repair and reinforcement were effective is diagnosed based on the reference value and the rate of occurrence calculated after the repair and reinforcement were performed.
Salawu et al. teaches a diagnosis unit using a rate of occurrence (i.e. before repair curve) calculated in advance before the repair and reinforcement (as depicted in the before repair curve in Fig. 7a-c) as performed on a structure (bridge) as the reference value (i.e. prior repair), and diagnoses whether or not the repair and reinforcement were effective based on the reference value and the rate of occurrence calculated after the repair and reinforcement were performed 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the apparatus of Salawu et al. to include the disclosed control logic of Salawu et al. such that modification provides a good indications to a user if a repair was successful, thereby reducing wasteful and redundant maintenance operations thereafter.
The method of claim 6 is performed during the operation of the rejected apparatus of claim 1.
With respect to claim 11, Mori et al. as modified teaches non-transitory computer readable recording medium (i.e. storage medium for executing the discloses steps in Mori et al.) that includes a program recorded thereon, the program causing a computer (Fig. 1) to carry out the steps performed during the operation of the rejected apparatus of claim 1.

With respect claims 3, 8 and 13 Mori et al. teaches in Fig. 1 the diagnosis apparatus wherein the natural vibration mode shape is a primary vibration mode [0048].

With respect claims 4, 9, and 14 Mori et al. teaches in Fig. 1 the diagnosis apparatus wherein the structure (is capable of being) a member of a multi-span structure bridge (as the bridge and member are not part of the claimed combination of the apparatus and read as an intended use limitation).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meiksin (2014/0320298) which teaches a detection of structural failure using a rate of occurrence.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853